Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00195-CV

                                     Tomoko WARREN,
                                         Appellant

                                              v.

                                  Eric-Jason M. WARREN,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 17-302
                          Honorable Bill R. Palmer, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Eric-Jason M. Warren recover his costs of this appeal
from appellant Tomoko Warren.

       SIGNED May 1, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice